Exhibit 10.15

UNILENS VISION INC.

INCENTIVE STOCK OPTION PLAN

(Rolling Plan)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PART 1 GENERAL PROVISIONS

   3

1.1

   Interpretation    3

1.2

   Purpose    5

1.3

   Administration    5

1.4

   General Limits    6

1.5

   Limits with respect to Consultants    6

1.6

   Limits with respect to Persons involved in Investor Relations Activities    7

1.7

   Non-Exclusivity    7

1.8

   Shareholder Approval, Plan Amendment and Termination    7

1.9

   Compliance with Legislation    7

1.10

   Representation    7

1.11

   Effective Date    8

PART 2 OPTIONS

   8

2.1

   Grants    8

2.2

   Option Price    8

2.3

   Exercise of Options    8

2.4

   Amendments to Option Grants    10

PART 3 MISCELLANEOUS PROVISIONS

   10



--------------------------------------------------------------------------------

UNILENS VISION INC.

INCENTIVE STOCK OPTION PLAN

PART 1

GENERAL PROVISIONS

 

1.1 Interpretation

For the purposes of this Plan, the following terms shall have the following
meanings:

 

  a. “Affiliate” means any corporation that is an affiliate of the Corporation
within the meaning set forth in the policies of the Exchange, as amended from
time to time. For greater certainty Affiliate includes all Subsidiaries of the
Corporation;

 

  b. “Board” means the Board of Directors of the Corporation;

 

  c. “Common Shares” means the common shares of the Corporation;

 

  d. “Consultant” means an individual who:

 

  i. provides ongoing consulting, technical, management or other services to the
Corporation or an Affiliate under a written contract with the Corporation or an
Affiliate;

 

  ii. possesses technical, business or management expertise of value to the
Corporation or an Affiliate;

 

  iii. in the opinion of the Corporation, spends or will spend a significant
amount of time and attention on the business and affairs of the Corporation or
an Affiliate;

 

  iv. has a relationship with the Corporation or an Affiliate that enables the
Consultant to be knowledgeable about the business and affairs of the
Corporation; and

 

  v. includes a Consultant Company or a Consultant Partnership.

 

  e. “Consultant Company” means, for an individual Consultant, a company of
which the individual consultant is an employee or shareholder;

 

  f. “Consultant Partnership” means, for an individual Consultant, a partnership
of which the individual Consultant is an employee or partner;

 

  g. “Corporation” means Unilens Vision Inc.;

 

  h. “Disinterested Shareholders” means all of the Shareholders of the
Corporation except Insiders of the Corporation who are Eligible Persons, and
such Insiders’ associates;

 

  i. “Director” means a director of the Corporation or Affiliate, and includes
an issuer all of the voting securities of which are owned by one or more
Officers, Directors or employees of the Corporation or an Affiliate;

 

3



--------------------------------------------------------------------------------

  j. “Eligible Person” means, subject to all applicable laws, any employee,
Officer, Director, Management Company Employee or Consultant of the Corporation
or of any Affiliate;

 

  k. “Employee” means,

 

  i. an individual who is considered an employee under the Income Tax Act (i.e.
for whom income tax employment insurance and CPP deductions must be made at
source);

 

  ii. an individual who works full-time for the Corporation providing services
normally provided by an employee and who is subject to the same control and
direction by the Corporation over the details and method of work as an employee
of the Corporation, but for whom income tax deductions are not made at source;
or

 

  iii. an individual who works for the Corporation on a continuing and regular
basis for a minimum amount of time per week providing services normally proved
by an employee and who is subject to the same control and direction by the
Corporation over the details and methods of work as an employee of the
Corporation, but for whom income tax deductions are not made at source; and

 

  iv. includes an issuer all of the voting securities of which are owned by one
or; more Officers, Directors or employees of the Corporation or an Affiliate;

 

  l. “Exchange” means the TSX Venture Exchange;

 

  m. “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended;

 

  n. “Insider” means an insider as defined under the policies of the Exchange,
as amended from time to time;

 

  o. “Management Company Employee” means, an individual employed by a person
providing management services to the Corporation, which are required for the
ongoing successful operation of the business enterprise of the Corporation, but
excluding a person engaged in investor relations activities;

 

  p. “Officer” means an officer of the Corporation, or an Affiliate, and
includes an issuer all of the voting securities of which are owned by one or
more Officers, Directors or employees of the Corporation or an Affiliate;

 

  q. “Option” means a non-transferable or non-assignable option to purchase
Common Shares granted to an Eligible Person pursuant to the terms of the Plan;

 

  r. “Participant” means Eligible Persons to whom Options have been granted;

 

  s. “Plan” means this Incentive Stock Option Plan of the Corporation;

 

  t. “Plan Termination Date” has the meaning given to it in Section 1.8 of this
Plan;

 

  u.

“Share Compensation Arrangement” means any stock option, stock option plan,
employee stock purchase plan or other compensation or incentive mechanism
involving

 

4



--------------------------------------------------------------------------------

the issuance or potential issuance of Common Shares, including a share purchase
from treasury which is financially assisted by the Corporation by way of a loan,
guarantee or otherwise;

 

  v. “Subsidiary” means any company that is a subsidiary of the Corporation as
defined under section 1(1) of the Securities Act (British Columbia); and

 

  w. “Termination Date” means the date on which a Participant ceases to be an
Eligible Person.

 

  x. “U.S. Participant” means an Employee who is a citizen or resident (each as
defined in the Internal Revenue Code) of the United States of America and who is
an employee for purpose of the Code of the Corporation or any Subsidiary.

In this Plan, words imparting the singular number only shall include the plural
and vice versa and words imparting the masculine shall include the feminine.

This Plan and all matters to which reference is made herein shall be governed by
and interpreted in accordance with the laws of the Province of British Columbia
and the laws of Canada applicable therein.

 

1.2 Purpose

The purpose of this Plan is to advance the interests of the Corporation by:

 

  a. providing Eligible Persons with additional incentive;

 

  b. encouraging stock ownership by such Eligible Persons;

 

  c. increasing the proprietary interest of Eligible Persons in the success of
the Corporation;

 

  d. encouraging Eligible Persons to remain with the Corporation or its
Affiliates; and

 

  e. attracting new employees, directors and officers.

 

1.3 Administration

 

  a. The Plan shall be administered by the Board or a committee of the Board
duly appointed for this purpose by the Board and consisting of not less than 3
directors. If a committee is appointed for this purpose, all references herein
to the Board will be deemed to be references to the Committee.

 

  b. Subject to the limitations of the Plan, the Board shall have the authority
to:

 

  i. grant Options to purchase Common Shares to Eligible Persons;

 

  ii. determine the terms, limitations, restrictions and conditions respecting
such grants;

 

  iii. interpret the Plan and adopt, amend and rescind such administrative
guidelines and other rules and regulations relating to the Plan as it shall from
time to time deem advisable; and

 

  iv. make all other determinations and take all other actions in connection
with the implementation and administration of the Plan including without
limitation for the purpose of ensuring compliance with Section 1.10 hereof as it
may deem necessary or advisable.

 

5



--------------------------------------------------------------------------------

  c. The Board’s guidelines, rules, regulations, interpretations and
determinations shall be conclusive and binding upon the Corporation and all
other persons.

 

1.4 General Limits

 

  a. The aggregate number of Common Shares to be reserved for exercise of all
options granted under the Plan and any other Share Compensation Arrangement
shall not exceed 10% of the issued shares of the Corporation as from time to
time outstanding from the date the Plan is approved by the shareholders of the
Corporation (the “Shareholder Approval Date”) to the Plan Termination Date,
subject to a maximum aggregate of 473,870 shares. No fractional shares shall be
issued and the Board may determine the manner in which fractional share values
shall be treated.

 

  b. The maximum number of Common Shares which may be reserved for issuance to
any one individual under the Plan in any 12 month period shall be 5% of the
Common Shares outstanding at the time of the grant (on a non-diluted basis) less
the aggregate number of Common Shares reserved for issuance to such person under
any other option to purchase Common Shares from treasury granted as a
compensation or incentive mechanism, unless the consent of Exchange is first
obtained.

 

  c. No individual can be granted options pursuant to this Plan if, at the time
of the grant, the individual owns in excess of 10% of the issued and outstanding
shares of the Corporation, or any of its affiliates, unless the exercise price
of the option is 110% of the Market Price and the option must be exercised no
later than five years after the date of grant.

 

  d. If there is a change in the outstanding Common Shares by reason of any
stock dividend or split, recapitalization, amalgamation, consolidation,
combination or exchange of shares, or other corporate change, the Board shall
make, subject to the prior approval of the relevant stock exchange(s) if
required, appropriate substitution or adjustment in:

 

  i. the number or kind of shares or other securities reserved for issuance
pursuant to the Plan; and

 

  ii. the number and kind of shares subject to unexercised Options theretofore
granted and in the option price of such shares; provided however that no
substitution or adjustment shall obligate the Corporation to issue or sell
fractional shares. If the Corporation is reorganized, amalgamated with another
corporation, or consolidated, the Board shall make such provision for the
protection of the rights of Participants as the Board in its discretion deems
appropriate.

 

  e. The Corporation shall at all times during the term of the Plan reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of the Plan.

 

1.5 Limits with respect to Consultants

The number of options granted to any one Consultant under the Plan in any 12
month period shall not exceed 2% of the outstanding Common Shares at the time of
grant, less the aggregate number of Common Shares reserved for issuance to
Consultants pursuant to any other Share Compensation arrangement, unless the
consent of the Exchange is first obtained.

 

6



--------------------------------------------------------------------------------

1.6 Limits with respect to Persons involved in Investor Relations Activities

The aggregate number of options granted under the Plan to all Employees involved
in investor relations activities within a 12 month period shall not exceed 2% of
the outstanding Common Shares at the time of grant, less the aggregate number of
Common Shares reserved for issuance to such Employees under any other Share
Compensation Arrangement, unless the consent of Exchange is first obtained.

 

1.7 Non-Exclusivity

Nothing contained herein shall prevent the Board from adopting other or
additional compensation arrangements, subject to any required approvals.

 

1.8 Shareholder Approval, Plan Amendment and Termination

Before any options granted pursuant to the Plan can be exercised, the Plan must
be approved by the shareholders of the Corporation. Unless the Plan terminates
earlier pursuant to the terms of this section, this Plan terminates (the “Plan
Termination Date’) ten years from the Shareholder Approval Date. In accordance
with applicable legislation and subject to any required approval, the Board may
amend, suspend or terminate the Plan or any portion thereof at any time prior to
the Plan Termination Date. No such amendment, suspension or termination shall
alter or impair any Options or any rights pursuant thereto granted previously to
any Participant without the consent of such Participant. If the Plan is
terminated, the provisions of the Plan and any administrative guidelines and
other rules and regulations adopted by the Board and in force at the time of the
Plan shall continue in effect during such time as an Option or any rights
pursuant thereto remain outstanding.

 

1.9 Compliance with Legislation

The Plan, the grant and exercise of Options hereunder and the Corporation’s
obligation to sell and deliver Common Shares upon exercise of Options shall be
subject to all applicable federal, provincial and foreign laws, rules and
regulations, the rules and regulations of any stock exchange(s) on which the
Common Shares are listed for trading and to such approvals by any regulatory or
governmental agency as may, in the opinion of counsel to the Corporation, be
required. The Corporation shall not be obligated by any provision of the Plan or
the grant of any Option hereunder to issue or sell Common Shares in violation of
such laws, rules and regulations or any condition of such approvals. No Option
shall be granted and no Common Shares issued or sold hereunder where such grant,
issue or sale would require legislation of the Plan or of Common Shares under
the securities laws of any foreign jurisdiction and any purported grant of any
Option or issue or sale of Common Shares hereunder in violation of this
provision shall be void. In addition, the Corporation shall have no obligation
to issue any Common Shares pursuant to the Plan unless such Common Shares shall
have been duly listed, upon official notice of issuance, with all stock
exchanges on which the Common Shares are listed for trading. Common Shares
issued and sold to Participants pursuant to the exercise of Options may be
subject to limitations on sale or resale under applicable securities laws.

All options granted to Employees who are U.S. Participants are intended to
qualify as “incentive stock options” within the meaning of Section 422 of the
Internal Revenue Code.

 

1.10 Representation

The Corporation represents that any Employee, Consultant or Management Company
Employee who is granted an Option or Options is a bona fide Employee, Consultant
or Management Company Employee, as the case may be, of the Corporation or an
Affiliate.

 

7



--------------------------------------------------------------------------------

1.11 Effective Date

The Plan shall be subject to the approval of any relevant regulatory authority
whose approval is required. Any Options granted under the Plan prior to such
approvals and acceptances shall be conditional upon such approvals and
acceptances being given and no such Options may be exercised unless such
approvals and acceptance is given.

PART 2

OPTIONS

 

2.1 Grants

Subject to the provisions of the Plan, the Board shall have the authority to
determine the limitations, restrictions and conditions, if any, in addition to
those set forth in Section 2.3 hereof, applicable to the exercise of an Option,
including without limitation, the nature and duration of the restrictions, if
any, to be imposed upon the sale or other disposition of Common Shares acquired
upon exercise of the Option, and the nature of the events, if any, and the
duration of the period in which any Participant’s rights in respect of Common
Shares acquired upon exercise of an Option may be forfeited. An Eligible Person
may receive Options on more than one occasion under the Plan and may receive
separate Options on any one occasion.

 

2.2 Option Price

 

  a. Subject to a minimum price of $0.10 per share, the option price shall not
be less than the closing price (the “Market Price”) of the Common Shares on the
Exchange immediately preceding the day on which the Board grants and provides
notice to the Exchange of the Option(s).

 

  b. If the options are granted within ninety days of a public distribution,
then the option price shall not be less than the greater of the price calculated
in 2.2(a) or the price per share paid by the public investors pursuant to the
public distribution. The ninety day period will commence on the day a receipt is
issued for the (final) prospectus.

 

  c. The option price shall be subject to adjustment in accordance with the
provisions of Section 1.4(c) hereof.

 

2.3 Exercise of Options

 

  a. Options granted must be exercised no later than 10 years after the date of
grant (five years in the case of an individual who owns in excess of 10% of the
issued and outstanding shares of the Corporation, or any of its affiliates) or
such lesser period as the regulations made pursuant to the Plan may require.

 

  b. Options shall not be transferable by the Participants otherwise than by
will or the laws of descent and distribution, and shall be exercisable during
the lifetime of a Participant only by the Participant and after death only by
the Participant’s legal representative (subject to the limitation that Options
may not be exercised later than 5 years from their date of grant).

 

8



--------------------------------------------------------------------------------

  c. Except as otherwise determined by the Board and subject to the limitation
that Options may not be exercised later than 10 years from their date of grant:

 

  i. if a Participant ceases to be an Eligible Person for any reason whatsoever
other than death, each Option held by the Participant other than a Participant
who is involved in investor relations activities will cease to be exercisable 90
days after the Termination Date. For Participants involved in investor relations
activities, Options shall cease to be exercisable 30 days after the Termination
Date. If any portion of an Option is not vested by the Termination Date, that
portion of the Option may not under any circumstances be exercised by the
Participant. Without limitation, and for greater certainty only, this provision
will apply regardless of whether the Participant was dismissed with or without
cause and regardless of whether the Participant received compensation in respect
of dismissal or was entitled to a period of notice of termination which would
otherwise have permitted a greater portion of the Option to vest with the
Participant;

 

  ii. if a Participant dies the legal representative of the Participant may
exercise the Participant’s Options within one year after the date of the
Participant’s death, but only to the extent the Options were by their term
exercisable on the date of death.

 

  d. Subject to the provisions of this Section 2.3(d), the Board shall determine
the manner in which Options shall vest and become exercisable. Options granted
to Consultants providing investor relations services shall vest at a minimum
over a period of 12 months with no more than 1/4 of such Options vesting in any
3 month period. The Board may impose such other restrictions or limitations or
requirements upon the exercise of Option as the Board, in its absolute
discretion, may determine on the date of grant.

 

  e. Each Option shall be confirmed by an option agreement executed by the
Corporation and by the Participant.

 

  f. The exercise price of each Common Share purchased under an Option shall be
paid in full in cash or by bank draft or certified cheque at the time of such
exercise, and upon receipt of payment in full, but subject to the terms of the
Plan, the number of Common Shares in respect of which the Option is exercised
shall be duly issued as fully paid and non-assessable.

 

  g. Subject to the provisions of the Plan, an Option may be exercised from time
to time by delivery to the Corporation at its registered office of a written
notice of exercise addressed to the Secretary of the Corporation specifying the
number of Common Shares with respect to which the Option is being exercised and
accompanied by payment in full of the Option Price of the Common Shares to be
purchased. Certificates for such Common Shares shall be issued and delivered to
the Optionee within a reasonable period of time following the receipt of such
notice and payment.

 

  h. Notwithstanding any of the provisions contained in the Plan or in any
Option, the Corporation’s obligation to issue Common Shares to a Participant
pursuant to the exercise of an Option shall be subject to:

 

  i. completion of such registration or other qualification of such Common
Shares or obtaining approval of such governmental or regulatory authority as
counsel to the Corporation shall reasonably determine to be necessary or
advisable in connection with the authorization, issuance or sale thereof;

 

  ii. admission of such Common Shares to listing on any stock exchange on which
the Common Shares may then be listed; and

 

9



--------------------------------------------------------------------------------

  iii. the receipt from the Participant of such representations, agreements and
undertakings, including as to future dealings in such Common Shares, as counsel
to the Corporation reasonably determines to be necessary or advisable in order
to safeguard against the violation of the laws of any jurisdiction.

 

  i. In this connection the Corporation shall, to the extent necessary, take all
reasonable steps to obtain such approvals, registrations and qualifications as
may be necessary for issuance of such Common Shares in compliance with
applicable laws and for the admission to listing of such Shares on any stock
exchange on which the Common Shares are then listed.

 

2.4 Special Requirements for Incentive Stock Options for U.S. Participants

In addition to the provisions of Sections 1.4(c) and 2.3(a) with respect to
individuals who own in excess of 10% of the issued and outstanding shares of the
Corporation and the provisions of Section 2.2(a), 2.3(a), 2.3(b) and 2.3(c), the
Corporation shall not grant Options to U.S. Participants with respect to which
the aggregate Market Price (determined as of the date of grant of the Options )
of the Common Shares for which the Options are exercisable for the first time by
an U.S. Participant during any calendar year (under this Plan or any other Share
Compensation Arrangement) exceeds US$100,000 or any limitation subsequently set
forth in Section 422(d) of the Code.

 

2.5 Amendments to Option Grants

Subject to the policies of Exchange, the Board may amend any Option with the
consent of the affected Participant. If an amendment reducing the exercise price
of the Option is made to an Option held by an Insider, the amendment shall only
be made effective after the approval of the Disinterested Shareholders at a
general meeting of the Shareholders of the Corporation is received.

PART 3

MISCELLANEOUS PROVISIONS

 

3.1 No Rights of a Shareholder

The holder of an Option shall not have any rights as a shareholder of the
Corporation with respect to any of the Common Shares covered by such Option
until such holder shall have exercised such Option in accordance with the terms
of the Plan (including tendering payment in full of the Option Price of the
Common Shares in respect of which the Option is being exercised).

 

3.2 No Right of Employment

Nothing in the Plan or any Option shall confer upon a Participant any right to
continue in the employ of the Corporation or any Affiliate or affect in any way
the right of the Corporation or any Affiliate to terminate his employment at any
time; nor shall anything in the Plan or any Option be deemed or construed to
constitute an agreement, or an expression of intent, on the part of the
Corporation or any Affiliate to extend the employment of any Participant beyond
the time which he would normally be retired pursuant to the provisions of any
present or future retirement plan of the Corporation or any Affiliate, or beyond
the time at which he would otherwise be retired pursuant to the provisions of
any contract of employment with the Corporation or any Affiliate.

 

3.3 References

References in this Plan to Sections are to the sections of this Plan, unless
otherwise indicated.

 

10